UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                 1/8/2020
 SECURITIES AND EXCHANGE                                      :
 COMMISSION,                                                  :
                                              Plaintiff,      :     17 Civ. 5821 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 ABRAHAM MIRMAN, et al.,                                      :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a case management conference was held on January 7, 2020, to discuss the

parties’ proposed cross-motions for summary judgment. It is hereby

        ORDERED that, as discussed at the conference, the parties shall participate in a

settlement conference before Judge Parker before a summary judgment briefing schedule is

entered. If the settlement conference is unsuccessful, the parties shall file a letter stating so

within one week of this result, advising whether they intend to proceed with the cross-motions,

only one of the motions or neither motion, and proposing a briefing schedule. The schedule shall

not exceed 60 days in total from the date the first brief is due.

        If parties propose a schedule for cross-motions, it shall follow this format:

              •   Party’s opening motion;
              •   Counterparty’s opening motion and opposition to party’s motion;
              •   Party’s opposition motion to counterparty’s motion and reply in support of its
                  motion;
              •   Counterparty’s reply in support of its motion.

For cross-motions, each party is permitted 50 pages total of briefing. The parties shall propose,

along with the schedule, how they each intend to allocate their respective 50 pages across their

two briefs.

Dated: January 8, 2020
       New York, New York
